LETTER OF TRANSMITTAL To Accompany Certificates Formerly Representing Shares of Common Stock of Mailing Address: Registrar and Transfer Company Attn: Reorg/Exchange Dept. P.O. Box 645 Cranford, New Jersey 07016-0645 Pre-Split Company Name EXCHANGE AGENT: REGISTRAR AND TRANSFER COMPANY (Stockholder Information) 1-800-368-5948 By Hand: Registrar and Transfer Company Attn: Reorg/Exchange Dept. 10 Commerce Drive Cranford, New Jersey 07016 DESCRIPTION OF CERTIFICATES SURRENDERED Certificate(s) Enclosed (Attach List if necessary) (See Instructions) Name(s) and Address of Registered Holder(s) Certificate Number(s) Total Number of Shares Represented by Certificate(s) TOTAL SHARES You MUST submit ALL your original Acquired Company Name Common Stock certificates in order to complete the exchange process. If you cannot locate your original stock certificate(s), please check the box below, complete the Affidavit for Lost Stock Certificate(s), and carefully follow the instructions on the reverse of this Letter of Transmittal. □Check the box to the left if you have lost any of your certificates and complete Affidavit For Lost Stock Certificate(s)s on the reverse side. (See Instruction 5) SIGNATURES MUST BE PROVIDED BELOW - PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY Ladies and Gentlemen: In accordance with the terms and conditions of the For Reverse Split between Pre-split Company Name, a State of Incorporationcorporation.
